Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

This office action is in response to response to application 17/219539 filed on 03/31/21.

Summary of claims

Claims 1-23 are pending.
Claims 1-2, 4-7, 9-18 and 20-233 are rejected.
Claims 3, 8 and 19 are objected.



Oath/Declaration

The oath/declaration filed on March 31th, 2021 is acceptable. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-2, 4-7, 9-18 and 20-23 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sio et al. (US Pub. 2020/0105660).

As to claim 1, 18 and 23 the prior art teaches a method comprising: 

receiving data representative of an electrical circuit (see fig 1B) comprising an arrangement of devices, inputs, outputs, and power sources (see fig 1 paragraph 0018-0019); 

determining a minimum number of segments (see fig 1c element MS1-MS4) based on the received data (see fig !C paragraph 0018-0019 and 0029-0031); 

grouping the devices into N segments (see fig 1c element MS1-MS4) based on common features shared between two or more of the devices, wherein N is equal to the minimum number of segments (see fig 1C paragraph 0031-0037 and background); 

and generating discrete portions of the grouped devices to form a physical layout representative of a physical manifestation of the electrical circuit, such that when the discrete portions are integrated together they form a physical manifestation of the electrical circuit (see fig 1, fig 4-6 paragraph 0089-0098 and summary).

As to claim 2 the prior art teaches wherein the electrical circuit comprises a plurality of nodes, and wherein terminals of the devices are coupled to the plurality of nodes, the method further comprising: 

identifying different nodes of the plurality of nodes based on the received data (see fig 1-2 paragraph 0035-0041); 

and assigning a terminal count to each of the identified nodes based on the received data to form a plurality of terminal counts, wherein each terminal count is indicative of a number of terminals of the devices coupled to a respective node of the identified nodes, wherein determining the minimum number of segments comprises determining the minimum number of segments based on a number of terminal counts of the plurality of terminal counts having an odd count (see fig 1-3 paragraph 038-0045 and background).

As to claim 4 the prior art teaches further comprising merging terminals of the devices associated with a terminal count of 2 (see fig 1-3 paragraph 0044-0048).

As to claim 5 the prior art teaches further comprising identifying terminals of the devices associated with an odd terminal count, wherein grouping the devices into N segments comprises: selecting a first terminal from the identified terminals (see fig 1 paragraph 0030-0034); 

and forming a first segment of the N segments, the first segment having the first terminal as an end terminal (see fig 1 paragraph 0033-0039).

As to claim 6 the prior art teaches further comprising determining a minimum number of interruptions of active channels based on the minimum number of segments, wherein grouping the devices into N segments further comprises grouping the devices into N segments having M breaks, wherein M is equal to the minimum number of segments (see fig 4-6 paragraph 0089-0094).

As to claim 7 the prior art teaches further comprising determining a minimum number of poly tracks based on the received data, wherein grouping the devices into N segments further comprises grouping the devices into N segments having L poly tracks, wherein L is equal to the minimum number of poly tracks (see fig 4-7 paragraph 0091-0096).

As to claim 9 the prior art teaches further comprising manufacturing a mask set based on the formed physical layout and fabricating an integrated circuit using the mask set (see fig 3 paragraph 0079-0080).

As to claim 10 the prior art teaches wherein the discrete portions are representative of one or more of: a diffusion break, a source-drain construct, or a gate construct (see fig 1-3 paragraph 0052-0056).

As to claim 11 the prior art teaches wherein the source-drain construct comprises a gate connection for the gate construct or power connection to a power source (see fig 1-3paragraph 0055-0058).

As to claim 12 the prior art teaches wherein the gate construct comprises a source-drain connection for the source-drain construct or power connection to a power source (see fig 1-4 paragraph 0057-0051).

As to claim 13 the prior art teaches wherein the diffusion break comprises a polysilicon film (see fig 1 paragraph 0032-0037 and background).

As to claim 14, the prior art teaches wherein the source-drain construct comprising an n-type region or a p-type region (see fig 1 paragraph 0018-0024).

As to claim 15, the prior art teaches wherein the physical manifestation comprising a field-effect- transistor (CFET) transistor (see fig 1 paragraph 0025-0030).

As to claim 16 the prior art teaches further comprising mapping the N segments to a target physical layout rendering based on a target track plan (see fig 1-3 paragraph 0040-0044).

As to claim 17 the prior art teaches wherein the target track plan comprises a single row height (see fig 3-5 paragraph 0058-0064).

As to claim 18 the prior art teaches wherein the target track plan comprises a row height of two or more (see fig 3-6 paragraph 0062-0067). 

As to claim 21 the prior art teaches wherein the program further comprises instructions to: store the physical layout in the non-transitory computer-readable storage medium; and transmit the stored physical layout for generating a set of masks for integrated circuit manufacturing (see fig 1 paragraph 0032-0036).

As to claim 22, the prior art teaches further comprising a display, wherein the program further comprises instructions to display the devices using icons in the display (see fig 1-4 paragraph 0046-0054).

Allowable Subject Matter

Claims 3, 8 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.












Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH C TAT whose telephone number is 571 272-1908.  The examiner can normally be reached on flex 7:00Am-8PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BINH C TAT/Primary Examiner, Art Unit 2851